Citation Nr: 0823751	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim for service connection for diabetes mellitus.  

2.  Whether new and material evidence had been received to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO determined that new 
and material evidence had not been received to reopen 
previously denied claims for service connection for diabetes 
mellitus and hypertension.  The veteran timely appealed the 
RO's November 2005 rating action to the Board.   

The veteran testified in a video conference hearing before 
the undersigned Veterans Law Judge in January 2008.  A copy 
of the hearing transcript has been associated with the claims 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before reopening the veteran's previously denied claims for 
service connection for  diabetes mellitus and hypertension, 
the Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to said claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

In this regard, the veteran testified that his current 
diabetes mellitus and hypertension are the result of having 
been exposed to Agent Orange while serving as a troop 
transporter and unit section leader along the demilitarized 
zone (DMZ) in Korea from February 1966 to March 1967.  In 
view of said testimony, the Board finds that the RO should 
try to obtain all of the veteran's service personnel records 
to see if he was ever exposed to, or worked with, any 
herbicide agents, such as Agent Orange. 

In addition, the veteran testified that there were 
outstanding VA treatment records from the VA Medical Center 
in Columbia, South Carolina, as well as, the Anderson, South 
Carolina Community Based Outpatient Center that are relevant 
to the instant claims.  A review of the claims file reflects 
that while treatment records from the aforementioned VA 
facilities dated through December 2006 are contained in the 
claims file, more recent records are absent.  The Board notes 
that VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 
2 Vet. App. 611 (1992).  Accordingly, and because it does not 
appear that the RO has not made any effort to procure them, a 
remand is required.  38 C.F.R. § 19.9 (2007).

Finally, the veteran also testified that he had visited a 
private physician, Dr. Giesburg of Anderson, South Carolina 
for his diabetes mellitus and hypertension. (T.) at page 
(pg.) 12).  These records could potentially be relevant in 
determining the etiological relationship, if any, between 
military service and the veteran's diabetes mellitus and 
hypertension.  Accordingly, and because it does not appear 
that the RO has made any effort to procure them, a remand is 
required.  
38 C.F.R. § 19.9 (2007).

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:



1.  Obtain any outstanding treatment 
records from the 
VA Medical Center in Columbia, South 
Carolina, and the Anderson, South 
Carolina Community Based Outpatient 
Center, dated from December 2006.  
After obtaining any necessary 
authorization from the veteran, obtain 
any medical records of pertinent 
treatment received by the appellant 
from Dr. Giesburg, Anderson, South 
Carolina.  All attempts to procure 
records should be documented in the 
claims file.  If any of the requested 
records are unavailable, documentation 
stating this fact must be inserted in 
the claims file.  

2.  Obtain all of the veteran's service 
personnel records, including any in-
service exposure to chemicals, 
herbicides, or Agent Orange. 

3.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the RO should furnish the veteran 
a Supplemental Statement of the Case 
(SSOC), and allow him an appropriate time 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________

CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



